          Case 1:17-cv-00148-SPB Document 74 Filed 04/16/19 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

NANCY E. LEWEN,                               )
              Plaintiff,                      )
v.                                            )
                                              )
PENNSYLVANIA SOLDIERS’                        )
AND SAILORS’ HOME, et al.,                    ) C.A. No. 17-148 Erie
                                              )
                       Defendants.            )District Judge Susan Paradise Baxter




                    JOINT MOTION TO APPEAR TELEPHONICALLY

       We, Nancy E. Lewen, Plaintiff, pro se, and Michael E. Kennedy, Esq, Counsel for the

Defendant, hereby jointly request permission from the Court to appear telephonically for the Case

Management Conference on April 30, 2019 at 11:00 A.M.         The parties agreed in email

communication on Tuesday, April 16, 2019 that both parties wish to attend by telephone due to

their geographic locations and distance from Erie, Pennsylvania. Plaintiff is currently residing 530

miles away in Providence, Rhode Island, having lost her home in Erie in March 2018. Attorney

Kennedy’s office is located in Pittsburgh, Pennsylvania, 130 miles away.

       Wherefore, the parties respectfully request that they be permitted to appear telephonically at

the Case Management Conference on April 30, 2019 at 11:00 AM, and that the Court order

Michael E. Kennedy Esq. to initiate the conference call.

       Respectfully Submitted,



       /s/ Nancy E. Lewen_______
       150 Chad Brown Street
       Providence, RI 02908
         Case 1:17-cv-00148-SPB Document 74 Filed 04/16/19 Page 2 of 2



                                    CERTIFICATE OF SERVICE

       I hereby certify that on April 16, 2019 I electronically filed the foregoing with the Clerk of

the Court using the CM/ECF system, which will send notification of such filing to the following:



Michael E. Kennedy, Esq.
Senior Deputy Attorney General
PA Office of the Attorney General
1251 Waterfront Place
Mezzanine Level
Pittsburgh, PA 15222



/s/ Nancy E. Lewen
150 Chad Brown Street
Providence, RI 02908
